Opinion by
Woodside, J.,
Oliver IT. Bosley and his wife, Mary, are seeking to recover damages from. Dale Andrews, owner of a neighboring farm, whose cattle strayed on to the Bosley farm.
The complaint in trespass contained three counts. In the first count, the plaintiffs seek to recover for damages to their crops; in the second, the wife seeks to recover for injuries to her person; and in the third, the husband seeks to recover for expenses and loss of companionship due to his wife’s injuries.
At a prolonged trial the court granted a compulsory nonsuit as to the last two counts but submitted the *398first count to the jury, which found a verdict for the plaintiffs in the amount of $179.99. The plaintiffs filed a motion for a new trial alleging that the entry of the compulsory nonsuits was error. Upon failure of the court below to grant a new trial the plaintiffs appealed.
The evidence, which for the purposes of our consideration must be viewed in the light most favorable to the plaintiffs, Gordon v. London & Lancashire Indemnity Co., 180 Pa. Superior Ct. 45, 117 A. 2d 778 (1955), shows that on numerous occasions the cattle of the defendant trespassed upon the land of the plaintiffs and damaged their crops. It further shows that on April 10, 1950, eight Hereford cows and one bull belonging to the defendant, entered the plaintiffs’ premises from the highway through their front yard and peach orchard. The plaintiffs’ daughter, Mrs. Turner, and her small boy, with the aid of a dog, attempted to drive the cattle off of the plaintiffs’ land. After telephoning to the defendant’s farm to have someone come for the cattle, the plaintiff, Mary Bosley, went to join her daughter. As she did so, the bull put his head down and charged her. She did not see the bull until her daughter shouted to her, at which time it was only about 25 feet away. Mrs. Bosley turned to run, took a few steps, “maybe five,” suffered a heart attack, and fell unconscious to the ground. Before the bull reached her, it was driven away by the dog. The plaintiff was not touched by the bull or any of the cows.
Ordinarily, a possessor of livestock which intrude upon the land of another is liable for their intrusion and for any harm done while upon the land to its possessor or a member of his household although the possessor of the livestock exercised the utmost care to prevent them from intruding. Restatement, Torts, §504; Rossell v. Cottom, 31 Pa. 525 (1858) ; Hilton v. Overly, *39969 Pa. Superior Ct. 348 (1918); Ramsey v. Martin, 45 Pa. Superior Ct. 645 (1911); Troth v. Wills, 8 Pa. Superior Ct. 1 (1898). This, however, is not the issue presented to us. The defendant does not here question his liability for damages to the plaintiffs’ crops. Nor does he seriously question his liability for physical injuries to the wife-plaintiff’s person had the bull come into contact with her. His contention is that she is seeking to recover for injuries resulting from fright and nervous shock unaccompanied by physical contact, and that for these injuries he is not liable. The court below agreed with this contention. We do, too.
There are few rules more firmly settled by our Supreme Court than that “There can be no recovery for injuries resulting from fright, or a nervous shock, unaccompanied- by physical injuries.” Koplin v. Louis K. Liggett Co., 322 Pa. 333, 335, 185 A. 744 (1936). The Court there said that this rule “is settled in this State and no longer open for discussion.”
The rule has been applied in numerous cases: Huston v. Freemansburg, 212 Pa. 548, 61 A. 1022 (1905) ; Fox v. Borkey, 126 Pa. 164, 17 A. 604 (1889); Morris v. Lackawanna & Wyoming Valley Railroad Co., 228 Pa. 198, 77 A. 445 (1910), and others cited elsewhere in this opinion.
Within the last two years Mr. Justice Chidsey said in Potere v. Philadelphia, 380 Pa. 581, 589, 112 A. 2d 100 (1955) that “in the absence of physical injury or physical impact, mental or emotional distress is not the subject of legal redress,” and Mr. Justice Bell said in Gefter v. Rosenthal, 384 Pa. 123, 125, 119 A. 2d 250 (1956). “There can be no recovery for humiliation, disappointment, anxiety, or mental suffering, or emotional distress when unconnected with physical injury or physical impact.”
*400The rule was stated, but recovery allowed because of physical injuries or impact, in Hess v. American Pipe Mfg. Co., 221 Pa. 67, 70 A. 294 (1908) where the plaintiff was cut by flying glass and thrown on a chair by the force of a concussion; and in Applebaum v. Philadelphia Rapid Transit Co., 244 Pa. 82, 90 A. 462 (1914) where the plaintiff was in an automobile which collided with another vehicle, and her side and shoulder were struck by the window sill and side of the car; and in Kramer v. Pittsburgh Rys. Co., 247 Pa. 352, 93 A. 461 (1915) where the plaintiff suffered a spinal injury in a street-car accident; and in Howarth v. Adams Express Co., 269 Pa. 280, 282, 112 A. 536 (1921) where the plaintiff suffered “an actual physical injury to her back” when a truck hit her home; and in Hess v. Philadelphia Transportation Co., 358 Pa. 144, 147, 148, 56 A. 2d 89 (1948) where the plaintiff suffered an electrical shock, which is considered “a direct physical and personal assault.”
In the case before us it is clear from the pleadings and the evidence that the injuries for which the plaintiffs are seeking to recover were those suffered by reason of fright and shock.
The plaintiffs allege in the complaint that “. . . the plaintiff, Mary Louise Bosley . . . attempted to drive the cattle from the premises of the plaintiffs, and when so doing, the bull charged upon her and she ran and fell from fright . . . That by reason of fright and shock she suffered an injury to her heart and nervous system.” (Emphasis ours)
Mary Louise Bosley testified: “(My daughter) was driving (the cattle) out of the wheat field and ... I was walking up towards where the little boy was and she screamed and said there was a bull after me ... I turned around and looked, and he was coming at me with his head down, and I started to run, but I thought *401I could not get my legs to go and I choked up and I collapsed, . . .”
Mrs. Bosley’s physician testified concerning her physical condition as follows: “I feel that this patient, Mrs. Bosley, had arteriosclerotic heart disease or narrowing of the blood vessels of the heart before the episode of the bull . . . Mrs. Bosley got along very well with her normal duties around the house, without any symptoms, without any heart failure, but with the running, the chasing and the fear that was caused when the bull chased her, it precipitated her first attack of coronary insufficiency which caused her severe pain and her coronary cardiac insufficiency which caused early heart failure and from then on, she had her subsequent attacks which were directly based on that. Now, if she never would have had that precipitating factor, she may have gone along for a long period of time without any symptoms, and without any precipitation of such an episode.”
The appellants contend in their brief that “it was error to grant (the compulsory nonsuit) in this case owing to the evidence of the injury to her heart suffered by Mary Louise Bosley in her effort to escape the position she was placed in by the negligence of the defendant in allowing his bull to run at large.” The injury to the heart suffered by Mary Louise Bosley, according to the pleadings, was caused by fright and shock. There can be no recovery for fright alone or the consequence of it. Reardon v. Philadelphia Rapid Transit Co., 43 Pa. Superior Ct. 344, 349 (1910) ; Linn v. Duquesne Borough, 204 Pa. 551, 554, 54 A. 341 (1903).
There is no evidence that the wife-plaintiff was injured when she fell. But even had she been injured from the fall, that would not be the type of “physical injury or physical impact” which would enable her to recover damages. In Chittich v. Philadelphia Rapid *402Transit Co., 224 Pa. 13, 17, 73 A. 4 (1909) the plaintiff was frightened, fell from her chair to the floor and suffered bruises. The court held that since her bruises “were not occasioned by any material or other force prior to the fall,” she could not recover for her injuries which were considered to have been caused by “nervous shock or terrible fright.”
It makes no difference that the plaintiff was on her own premises, and that the defendant’s cattle were trespassing upon and damaging her property at the time she was frightened. In Ewing v. Pittsh. C. & St. L. By. Co., 147 Pa. 40, 23 A. 340 (1892) the defendant’s railway cars left the tracks and struck the home of the plaintiff, which she was occupying at the time. She suffered no physical contact, but was so frightened that she suffered permanent injury to her nervous system. The court held that mere fright occasioned by such an accident is not actionable even when it produces permanent injury to the nervous system.
The action here is for injuries to the wife-plaintiff’s heart and nervous system suffered by reason of fright and shock. The fright and shock were unaccompanied by physical impact, or by physical injury except such as was the consequence of the fright, and, therefore, as the above cases clearly show, there can be no recovery.
The cases which established and applied the rule governing this case were decided by the Supreme Court. When our Supreme Court has “settled” a rule, it is the duty of all other courts in this Commonwealth to follow it, and to apply it to all cases to Avhich it is applicable. It is not within our jurisdiction to establish a different rule because the courts of some other states, or some teachers, or authors, or committees or groups, however much we may respect their reasoning, think our Supreme Court was wrong. It is not for *403us to decide a case on the speculation that the Supreme Court might not now apply the rule which it has termed “settled”.
We are not here dealing with a case of first impression. It is impossible to demonstrate by a fair analysis of the facts of this case any characteristics distinguishing it from the cases in which the Supreme Court has refused recovery. If each court is to be free to decide cases on the basis of what its individual members think is desirable in the particular case, without applying the legal principles established by the highest court, then we have traded a government of laws for a government of men.
Judgment affirmed.